Citation Nr: 0814959	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.	Whether new and material evidence as been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an application to reopen 
the claim for service connection for bilateral hearing loss 
and a total rating by reason of individual unemployability 
due to service connected disabilities.  

The Board likewise denied the appellant's claim in a 
September 2006 decision.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court), and the Board's decision was vacated pursuant 
to an August 2007 Order, following a Joint Motion for Remand 
and to Stay Further Proceedings (Joint Motion).  The parties 
requested that the Court vacate the Board's September 2006 
decision regarding only the denial of an application to 
reopen the claim for service connection for bilateral hearing 
loss.  The Court granted the Joint Motion and remanded the 
case to the Board.  

By rating decision dated in July 2007, the RO denied service 
connection for PTSD.  The veteran's representative, in 
correspondence dated in August 2007, submitted a notice of 
disagreement to the denial.  This issue is undergoing some 
development at the RO, but as the appellant process has 
begun, the matter has to be remanded by the Board according 
to Court direction.  Manlincon v. West, 12 Vet. App. 238 
(1999).  This issue, as well as the matter relating to de 
novo review of the veteran's claim for service connection for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.	Service connection for bilateral hearing loss was last 
denied by the RO in a July 1995 rating action.  The veteran 
was notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.	Since the July 1995 decision denying service connection 
for bilateral hearing loss, the additional evidence, not 
previously considered, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence submitted subsequent to the July 1995 
decision of the RO, which denied an application to reopen a 
claim for service connection for bilateral hearing loss, is 
new and material; thus, the claim for service connection for 
this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in December 2002, and February 2006, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the December 2002 letter provides sufficient 
notice as to what is needed in terms of new and material 
evidence so as to satisfy the notice provisions of Kent.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided all the 
necessary notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for bilateral hearing loss was previously 
denied by the RO in September 1991 and July 1995 rating 
decisions.  The veteran did not appeal these determination.  
In such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Last decision on the 
merits is to be finalized Evans v. Brown 9 Vet. App. 273 
(1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

Review of the record at the time of the September 1991 and 
July 1995 RO decisions shows that the veteran was noted to 
have had hearing loss on examination for separation from 
service, but did not report for an examination ordered by VA 
in 1991 and when examined by VA in February 1995 audiometric 
studies showed hearing acuity to be within normal limits with 
no disability by VA criteria being demonstrated.  

Evidence now received in connection with the veteran's 
application to reopen his claim include VA outpatient 
treatment records dated in January to March 2006 that show a 
mild to moderate sensorineural hearing loss above 2000 hertz 
in the right ear and a mild sensorineural hearing loss, 
rising to within normal limits through 2000 hertz and a mild 
to moderately severe sensorineural hearing loss thereafter in 
the left ear.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the fact that bilateral hearing loss 
is now demonstrated is sufficient to constitute new and 
material evidence such that the claim may be reopened.  To 
this extent the appeal is granted.  


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
bilateral hearing loss is granted.  


REMAND

Having reopened the veteran's claim for service connection 
for bilateral hearing loss, it must now be reviewed on a de 
novo basis.  It is found that additional examination is 
needed prior to appellate consideration.  As noted, the issue 
of service connection for PTSD has been undergoing 
development at the RO, but must be remanded pursuant to Court 
direction.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the 
veteran to be afforded a VA examination to 
ascertain the precise nature and extent of 
his bilateral hearing loss.  It should be 
determined whether hearing loss exists for 
VA purposes.  Thereafter, the examiner 
should be requested to render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that any currently demonstrated hearing 
loss is related to the hearing loss noted 
on the veteran's examination for 
retirement from active duty in 1991.  The 
claims folder should be made available for 
review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  The RO/AMC should issue the veteran a 
statement of the case regarding the issue of 
service connection for PTSD after appropriate 
development is undertaken.  Thereafter, if a 
timely substantive appeal is received, the 
issue should be sent to the Board.  If there 
is no timely substantive appeal, the matter 
should be terminated.  The RO/AMC should also 
readjudicate the issue relating to service 
connection for hearing loss on appeal on the 
merits.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran and his 
representative should be given an opportunity 
to respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


